
	

113 HR 871 IH: Export Freedom to Cuba Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 871
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To allow travel between the United States and
		  Cuba.
	
	
		1.Short titleThis Act may be cited as the
			 Export Freedom to Cuba Act of
			 2013.
		2.Travel to
			 Cuba
			(a)Freedom of
			 travel for United States citizens and legal residentsSubject to
			 section 3, the President shall not regulate or prohibit, directly or
			 indirectly, travel to or from Cuba by United States citizens or legal
			 residents, or any of the transactions incident to such travel as specified in
			 subsection (b). The President shall rescind all regulations in effect on the
			 date of the enactment of this Act that so regulate or prohibit such travel or
			 transactions.
			(b)Transactions
			 incident to travel
				(1)In
			 generalExcept as provided in
			 paragraph (2), the transactions referred to in subsection (a) are—
					(A)any transactions
			 ordinarily incident to travel to or from Cuba, including the importation into
			 Cuba or the United States of accompanied baggage for personal use only;
					(B)any transactions
			 ordinarily incident to travel or maintenance within Cuba, including the payment
			 of living expenses and the acquisition of goods or services for personal
			 use;
					(C)any transactions
			 ordinarily incident to the arrangement, promotion, or facilitation of travel
			 to, from, or within Cuba;
					(D)any transactions
			 incident to nonscheduled air, sea, or land voyages, except that this paragraph
			 does not authorize the carriage of articles into Cuba or the United States
			 except accompanied baggage; and
					(E)normal banking
			 transactions incident to the activities described in the preceding provisions
			 of this subsection, including the issuance, clearing, processing, or payment of
			 checks, drafts, travelers checks, credit or debit card instruments, or similar
			 instruments.
					(2)ProhibitionNothing
			 in this section shall be construed as authorizing the importation into the
			 United States of any goods for personal consumption acquired in Cuba.
				3.ExceptionThe restrictions on authority described in
			 section 2 shall not apply in a case in which—
			(1)the United States
			 is at war with Cuba;
			(2)armed hostilities
			 between the two countries are in progress; or
			(3)there is imminent
			 danger to the public health or the physical safety of United States
			 travelers.
			4.ApplicabilityThis Act applies to actions taken by the
			 President before the date of the enactment of this Act which are in effect on
			 such date, and to actions taken on or after such date.
		5.Inapplicability
			 of other provisionsThis Act
			 applies notwithstanding section 102(h) of the Cuban Liberty and Democratic
			 Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7209(b)).
		
